On Petition for Rehearing.
PER CURIAM.
Upon application for rehearing, our attention is directed to several omissions and mistakes thought to be found in the opinion filed. After careful reconsideration, we find nothing of this, character which affects the result. We did not undertake to review the evidence in detail, but only to summarize briefly the main features-of the situation. Apparently some action had been had toward an issue of the remaining treasury stock, and we were in error in assuming the contrary; but this is not controlling.
One thing should be stated: We did not intend to hold that a liability existed from Bauer to the company for the remaining $5,000 of the total, contemplated, minimum sale price. That question was not involved, and that conclusion would depend upon questions both of law and of fact which we did not consider.
The application for rehearing must be denied.